Citation Nr: 0803792	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The appellant had active military service from September 1952 
to October 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

This case was remanded in May 2005 by the Board for 
additional development.  


FINDING OF FACT

The veteran does not have PTSD that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.306, 4.125(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2002 and July 2005.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured in 
the process of the previous remands and RO subsequent 
actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence he had pertaining to his claim 
so that the RO could obtain it on his behalf.  The veteran 
was apprised of the criteria for assigning disability ratings 
and for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) reporting the results of its reviews of 
issues on appeal and the text of the relevant portions of the 
VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  In a written statement dated in July 2007, the 
veteran indicated that he had no more information or evidence 
to submit in support of his claim.  VA has no duty to inform 
or assist that was unmet.  

The veteran contends that he has PTSD that is a result of a 
sexual assault that allegedly occurred while he was in 
service.  The veteran's service records and SMRs are of 
record, and they contain no evidence of a sexual assault in 
service.  The SMRs indicate that he was treated for an acute, 
severe anxiety reaction manifested by depression, 
nervousness, and loss of appetite in August 1956 while in 
service.  The assessment at the time was that there was no 
current stress evident, and that the veteran had a moderate 
predisposition of history of emotional upsets in adolescence 
and homosexual experiences with minimal impairment, which was 
classified as having existed prior to service.  The veteran's 
separation examination noted a pre-existing "nervous 
condition" from 1949 to 1952, associated with rheumatic 
fever the veteran suffered prior to service; clinical 
evaluation found no psychiatric or personality disorder on 
separation from service.  

The veteran's military records show that he was discharged 
under other than honorable conditions following his admission 
that he had had consensual homosexual relations with several 
men, both service members and civilians, while based in 
England and in the U.S.  His discharge was upgraded in 1968 
to a general discharge under honorable conditions after 
several appeals to the Air Force.

The veteran's case file contains records of continuing 
treatment for what has been characterized by his care-givers 
in their working diagnoses as major depression and PTSD.  
However, diagnostic examinations have not resulted in a 
formal diagnosis of PTSD.  The report of a March 1997 VA PTSD 
examination reported that the veteran exhibited absolutely no 
motor distress and no change in affect while describing the 
alleged sexual assault events, but became nearly tearful and 
showed motor distress when describing his 17-year-old 
daughter having been killed in a motor vehicle accident 
involving a drunk driver some years earlier.  The examiner 
noted that the record shows that the veteran had reported 
that he had been experiencing a downhill feeling since his 
daughter was killed.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was post-traumatic symptoms not 
meeting the criteria for PTSD.  Axis II (personality 
disorders and mental retardation) diagnosis was deferred.  
The Axis III (general medical conditions) diagnoses are not 
relevant here.  No diagnosis was made in Axis IV 
(psychosocial and environmental problems), and no GAF score 
was assigned in Axis V.  The examiner noted that the PTSD 
symptoms diagnosed in Axis I were related to the veteran's 
daughter having been killed in the motor vehicle accident, as 
it led to tearfulness as well as motor distress.  

A treatment note dated in September 2005 indicates that the 
veteran's depression seemed to be primarily related to his 
physical health and problems.  

Of record is a very brief note from Stephen Payne, M.D., 
dated in February 2006, indicating that he had treated the 
veteran in the past.  Dr. Payne stated that the veteran is 
totally disabled as a result of PTSD directly related to the 
veteran's military service.  The statement is not supported 
by a formal diagnosis or any rationale for the opinion that 
the veteran has PTSD related to his military service.  A 
subsequent note from Dr. Payne indicates that, because he had 
not seen the veteran since 1998, any treatment records 
related to the veteran had been destroyed.  

More recently, the veteran was afforded another VA PTSD 
examination in March 2007.  The veteran reported to his 
examiner that he had been subjected to some sexual abuse at 
age 15 by a non-family member.  The examiner noted, however, 
that the veteran's service record contains documents in which 
the veteran reported that his first sexual experience was at 
age 12, with another boy, and that there was no indication 
from these documents that the encounter was in any way 
coercive.  (Those documents are of record.)  Results from 
psychological testing were reported.  The MMPI-2 results were 
termed invalid, and the results from the MCMI2 were 
suggestive of an exaggerated response pattern.  

The DSM-IV Axis I diagnosis was depressive disorder, not 
otherwise specified.  There was no diagnosis in Axis II.  The 
Axis III diagnoses are not relevant here.  In Axis IV the 
examiner identified the veteran's problems as medical 
problems and financial difficulties.  The Axis V GAF score 
was 65.  The examiner also opined that the veteran's 
depressive disorder is not due to and was not aggravated by 
his active duty military service.  

In making her diagnosis, the examiner acknowledged that the 
veteran's care providers have diagnosed the veteran with 
PTSD, but provided her rationale for not diagnosing PTSD.  
The examiner noted that this veteran's case was complicated 
in that there was no documented evidence that an actual rape, 
but further indicated that this was not unusual, as many 
sexual assaults go unreported, secondary to shame and stigma 
attached to being assaulted, especially for males.  However, 
the examiner noted that the veteran's history is also 
significant for consensual sexual activity with other men.  
The examiner also noted that, while the veteran appeared 
mildly depressed overall, he did not present with any overt 
distress when relating the incidents of the reported 
assaults.  The veteran did, however, appear distressed when 
discussing the untimely death of his daughter, his 
difficulties in getting his military discharge upgraded, and 
the denial of service connection for PTSD.  The examiner also 
noted that psychological testing was essentially invalid.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders - Fourth Edition 
(DSM-IV), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the 
claimed stressor is not related to combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's account as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2007); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306.

Here, the veteran's claimed stressor, a sexual assault while 
in service, is not established by the evidence of record.  
There is no evidence of the alleged assault in the veteran's 
SMRs or service records.  To the contrary, the evidence of 
record shows that, by his own admission, the veteran had 
consensual same-gender sexual encounters beginning at age 12, 
and during his military service.  Moreover, there is no 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  As noted, the veteran's care providers have 
continued to use a working diagnosis of PTSD, but the formal 
examinations that have been conducted have specifically 
discounted a diagnosis of PTSD.  

The Board finds the note from Dr. Payne stating that the 
veteran has PTSD that is directly related to his military 
service is not probative medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a), or medical evidence 
establishing a link between current symptoms and an in-
service stressor.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993) (doctor's opinions based on history furnished by 
appellant and unsupported by clinical evidence were merely 
conclusions unsupported by any objective medical evidence).  
The evidence of record simply does not support Dr. Payne's 
assessment.  He has not supported such a conclusion with 
specific test results or detailed explanation of the record 
like the VA examiner did.  The Board gives less weight to his 
statement.

The Board is cognizant of the provisions of VA regulations 
that specify that, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's SMRs may corroborate the veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3).  See also YR v. 
West, 11 Vet. App. 393, 397 (1998) (credible supporting 
evidence is not limited to service department records, but 
can be from any source).  Examples of such evidence include 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, and family 
members.  Here, there is no such corroborating evidence.  
When informed of the provisions of 38 C.F.R. § 3.304(f), the 
veteran responded that he had no more information or evidence 
to submit in support of his claim.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran does not have 
PTSD that is traceable to disease or injury incurred in or 
aggravated during active military service. 


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


